Cased 1881c00082256BD DDoanresn4é7 Fired 2/0200 Paggd Db11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

 

-V-
Ramon De La Puerta ,
Defendant(s).
Defendant Ramon De La Puerta hereby voluntarily consents to participate in the following
proceeding via videoconferencing:

Initial Appearance/Appointment of Counsel

Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint
Bail/Revocation/Detention Hearing
X Status and/or Scheduling Conference

Misdemeanor Plea/Trial/Sentence

 

s/ Ramon De La Puerta S / Sam Braverman
Defendant’s Signature Defense Counsel’s Signature

(Judge may obtain verbal consent on
Record and Sign for Defendant)

Ramon De La Puerta Samuel M. Braverman
Print Defendant’s Name Print Defense Counsel’s Name

This proceeding was conducted by reliable videoconferencing technology.

‘ kkiege B Dowd

Date U.S. District ddge/U.S. Magistrate Judge

 

 

 
